In the preparation of their brief appellants disregarded the requirement of rule 31 for the government of Courts of Civil Appeals, that a brief shall contain "a clear and accurate statement of the record bearing upon the respective propositions, with a reference to the pages of the record," and therefore are not entitled to have their contentions here considered. Engelman v. Anderson (Tex.Civ.App.) 243 S.W. *Page 648 
728; Equipment Co. v. Luse (Tex.Civ.App.) 250 S.W. 1104; Rubber Co. v. Walkman (Tex.Civ.App.) 257 S.W. 929; Holt v. Uvalde Co. (Tex.Civ.App.)258 S.W. 285; Lange v. Lawrence (Tex.Civ.App.) 259 S.W. 261. However, we have read the record, including the testimony in the statement of facts, and considered same with reference to the grounds of the objection to the judgment, and have concluded that no reason, legal or otherwise, why it should be set aside, has been pointed out. Therefore it will be affirmed.